Citation Nr: 0100882	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right knee 
disability, claimed as a right leg disability.

4.  Entitlement to an increased disability evaluation for 
residuals of a fracture of the right femur, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from  January 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for lumbar spine, neck, and leg disabilities were 
denied, and an increased disability evaluation for residuals 
of a fracture of the right femur was denied.  At his hearing 
before a hearing officer in April 2000, the veteran clarified 
that by a leg disability, he was referring to a right knee 
disability, and the RO subsequently developed the issue on 
that basis.  


REMAND

The Board notes that the most recent Statement of the Case 
issued by the RO that addresses the issue on appeal is a 
Supplemental Statement of the Case issued in April 2000.  
Subsequent to that Statement of the Case, evidence has been 
added to the appellant's claims folder, to include a June 
2000 examination report from a private orthopedist.  
Applicable VA regulations state that any pertinent evidence 
submitted by the appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (2000).  A review of the 
claims folder does not indicate that any such waiver of RO 
consideration of the June 2000 material has been received.  

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to the most 
recent Statement of the Case.  The RO has not received a 
written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In 
addition, to eliminating the well-groundedness requirement, 
the statue also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

A September 1999 opinion from a private chiropractor 
indicates that he had treated the veteran for chronic neck, 
back, right hip, knee and leg pain.  This chiropractor opined 
that the history of the injury along with examination 
findings indicate that the veteran's current condition is a 
direct result of an inservice automobile accident.  However, 
a copy of the clinical record generated by the veteran's 
private chiropractor is not presently associated with the 
claims folder, and, a complete copy of the private 
chiropractor's clinical medical records is necessary to 
comply with the duty to assist. .  

Additionally, on a VA examination in November 1999, the 
veteran reported an accident in 1984, at which time he was 
noted to have degenerative disc disease of the cervical 
spine.  The available records show the veteran's treatment 
and evaluation in September 1984 in Florida Hospital; 
however, these records reflect treatment for the low back 
only.  In October 1997, records were requested from Martin 
County Memorial Hospital, based on the veteran's report that 
he had received treatment at that hospital in 1984 for a back 
injury; however, the records had been purged.  The veteran 
should be requested to provide information regarding his 
treatment from 1984 to the present, other than the above 
records.  

In addition, in view of the conflicting medical opinions of 
record, the veteran should be afforded another medical 
examination, which includes a review of the record, and 
addresses the other opinions of record.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back, 
neck, right knee, and right femur 
disability from 1984 (other than Martin 
County Memorial Hospital, and the 
September 1984 hospitalization in Florida 
Hospital) to the present.  After securing 
the necessary release, the RO should 
obtain these records.  Additionally, RO 
should obtain a complete copy of the 
veteran's medical records from the 
private chiropractor that authored the 
September 1999 opinion.  

2.  The RO should document its efforts to 
obtain the required information.  If any 
requested evidence is not available, the 
RO should notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.  See also VBA Fast Letter No. 00-87 
(November 17, 2000).

3.  Upon completion of the above to the 
extent feasible, the RO should accord the 
veteran an examination by a board-
certified orthopedist.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The claims folder, to include a copy of 
this remand, must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  All indicated 
tests or studies should be completed and 
the results reviewed by the examiner 
prior to the final opinion.  The examiner 
asked to provide opinions as to the 
following:  
(1) The nature and severity of the 
current manifestations of the veteran's 
service-connected right femur fracture 
residuals; 
(2) the current diagnosis of any 
cervical spine, lumbar spine, and right 
knee disabilities; 
(3) whether a cervical spine, lumbar 
spine, or right knee disability was of 
service onset, or otherwise due to 
injuries sustained in an inservice 
accident; and 
(4) whether a cervical spine, lumbar 
spine, or right knee disability is 
etiologically related to service-
connected right femur fracture residuals, 
including leg length discrepancy.  
In making his or her determination, the 
examiner should specifically address the 
conclusions in the November 1999 VA 
examination report; the September 1999 
statement of S Bessette, D.C., and the 
June 2000 evaluation by R. Roberts, M.D.  
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

4.  The RO must review the claims file, 
taking into consideration the information 
received from the veteran subsequent to 
the April 2000 Supplemental Statement of 
the Case, and ensure that the examination 
is adequate, and that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).

5.  If the benefit sought on appeal 
remains denied as to any issue, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


